EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Levine on 07/15/2022.

The application has been amended as follows: 
Claims 1-4 and 16-19 are cancelled.
In claim 8, line 1, delete the word “a” in “determining a nucleotide sequences”.
In claim 8, line 15, change “whenever the measured” to “whenever a measured”.
In claim 8, line 16, insert the words “at a nanopore” between “signal” and “is generated”.
In claim 8, line 18, insert the words “at each nanopore” between “fluorescent signal” and “comprising”.
In claim 8, change lines 20-21 as follows: “(f) identifying from measured fluorescent signals.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Huber (US 2016/0115531, prior art of record). While Huber’s disclosure suggests controlling the translocation speed to allow for detecting single optical labels due to the limited bandwidth of signal recording equipment, there is nothing in the disclosure of Huber which suggests that the translocation speed required for this to happen would be such that a label exiting the nanopore is quenched before it travels more than an inter-nucleotide distance from the nanopore as recited in claim 5, or determining whether the signal measured is contributed to by a single label or a plurality of labels, and reducing translocation speed by a predetermined amount in the latter case, as recited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637